Title: John V. Henry (for Patrick Henry [of Rockbridge County]) to Thomas Jefferson, 25 April 1819
From: Henry, John V.,Henry, Patrick
To: Jefferson, Thomas


          
            Sir
            Lexington April 25th   1819 
          
          by request of my Brother Patrick Henry I write to inform you of his Dissagreeable situation respecting the house in which he lives. by your permision after your land was run by Mr Grahan & Mr Douthat he built him the house mention within a hundred & fifty yards of the Bridge and is now theatend by oltletree ea ares of haveing it  taking from him to which he has devoted two years laber but he is satisfied in hopeing of seeing you soon he would come to m your house but being so bisy plowing on the place Joining your land which he has rented prevents his comeing.
          
            CloseAll best Your obt obedient Servant
             for Patrick HenryJno. V. Henry
          
        